Citation Nr: 1538746	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than November 21, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Whether new and material evidence has been received to reopen service connection for left knee disorder as secondary to low back strain with lumbar degenerative disc disease, status post lumbar laminectomy and fusion, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January to December 1980.  The Veteran died in May 2013, and the appellant is has been authorized by order of the United States Court of Appeals for Veterans Claims (Court)VA to act as his substitute claimant.  See 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted entitlement to TDIU, effective November 21, 2008.  The Veteran appealed from the effective date assigned, and in a January 2013 decision, the Board denied the appeal.

The Board's denial was appealed to the Court, and in November 2014 the Court granted a Joint Motion for Remand (JMR) from the appellant's representative and the VA Secretary.  In their JMR, the parties expressly limited the issue on appeal to the matter of an earlier effective date for the grant of TDIU, to the exclusion of all other appeals.

Prior to his death, the Veteran had indicated on the June 2010 VA Form 9 that he wanted a video hearing before the Board, he later withdrew the request through his attorney in October 2011.  An informal hearing conference at the local RO was subsequently held in November 2011, pursuant to the Veteran's request.  A report of the conference is of record.

The issue of whether new and material evidence has been received to reopen service connection for left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not meet the requirements for the grant of a TDIU prior to November 21, 2008 because he was not unemployable during the period.


CONCLUSION OF LAW

The requirements for an effective date earlier than November 21, 2008 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§  3.400(o) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date earlier than November 21, 2008 for the Grant of TDIU

Prior to his death, the Veteran had sought entitlement to an effective date for the award of TDIU prior to November 21, 2008.  He believed that he should have been awarded an effective date of May 24, 2000.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2014).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  
Prior to November 21, 2008, the Veteran did not meet the threshold schedular percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a), as before this date his combined disability rating was 40 percent or less.

Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, however, the Board finds that the Veteran was not otherwise unable to secure and follow a substantially gainful employment, as the evidence discussed illustrates.

Upon review of the evidentiary record in this case, the Board finds that the Veteran was working at his tree-trimming business prior to November 21, 2008 despite his assertion that he stopped working in 2000.  Evidence of this fact is reflected in a September 2004 treatment record, when the Veteran sought treatment for left shoulder pain.  At that time he reported that he had been doing a lot of work with pull-saws and his tree-trimming business had gotten busy during the past month.  When the Veteran subsequently sought treatment for back pain in October 2005, he reportedly continued to experience pain when doing heavy lifting at work.  In July 2006, the Veteran was noted to be continuing work in tree trimming and removal.  In September 2008, approximately two months before the currently assigned effective date, the Veteran even admitted to a VA mental health provider that he worked eight to ten hours a day at his business.  

Such evidence is considered highly probative and weighs heavily against the claim.  The evidence does not in any way indicate that the Veteran was rendered unemployable due to his service-connected disabilities, but rather shows that he was engaged in work-like activities for as many as 10 hours per day.

Additionally, the Board notes that records from the Social Security Administration (SSA) provide further evidence against the claim.  Indeed, in March 2007, SSA denied the Veteran's claim for disability benefits after having found that the Veteran was not disabled.  In reviewing the records, it is notable that SSA found inconsistencies in the evidence regarding the Veteran's work history and, in January 2007, asked him to clarify.  He had stated on his SSA application that he had not worked since 2000 but a treatment record dated in July 2006 indicated that he continued work.  In response, the Veteran stated that he did some odd jobs just to survive and earned under $400 per month.  He further stated that he had been unable to perform any tree work since July 2006 and, when he had worked, it was only for three hours a week or less.  This statement suggested that the Veteran may have been only marginally employed.    

After consideration of the above, the Board finds that the Veteran's assertion regarding his level of employment when seeking compensation benefits to have been inconsistent with those assertions made in pursuit of treatment and elsewhere.  For example, as stated above the Veteran told a VA mental health provider in September 2008 that he worked eight to ten hours a day at his business; in stark contradiction his prior report that he only did "odd jobs" for three hours a week or less.  For this reason, the Board finds the allegations of marginal employment to be not credible and thus of little probative value in supporting the appellant's claim.

As the Veteran did not meet threshold percentage requirements for a TDIU, and was not otherwise unemployable or have marginal employment prior to November 21, 2008, an earlier effective date for the award of the benefit is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's - and by extension the appellant's - appeal arose from an appeal of the effective date established following the initial grant of TDIU.  VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Thus, to the extent that the award of TDIU amounted to an increased rating, no further notice is needed under applicable VA laws and regulations.

Furthermore, the Veteran and his attorney were provided with a copy of the rating decision on appeal, and the multiple statements of the case issued over the course of the immediate appeal, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.

Regarding VA's statutory duty to assist in claims development, treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA folder.  

In the parties' 2014 JMR, they argued that while VA had obtained some SSA records, not all such records were available for review.  Specifically, the parties identified a "March 26, 2007, Residual Functional Capacity Form (RFCF) signed by a physician or medical specialist that was apparently pertinent to the SSA's determination but is absent from the record," and a "March 28, 2007, SSA Personalized Disability Notice (PDN), of which the record is similarly devoid."

Having carefully reviewed the claims file, the Board is frustrated to observe that the documents which the parties identified as having been absent from record were, in fact, associated with the claims file and had been since February 2009 when SSA records were provided to VA in electronic format on a compact disc (CD).  That disc contains a document dated March 26, 2007, titled "Physical Residual Functional Capacity Assessment" (elsewhere called the "Physical RFC Assessment"), and another dated March 29, 2007 titled "Personal Decision Notice (PDN)."  The Board finds that these documents are the same documents which the parties suggested were absent from the file.  Not only were they clearly of record, reassessment of their contents at this time does not change the Board's determination regarding this appeal.

The Veteran was also afforded medical examinations in connection with his claim, and the examination report include all relevant findings for a fair adjudication of the Veteran's claim and the medical opinion was based on adequate data and supported by adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

An effective date earlier than November 21, 2008 for the grant of a TDIU is denied.  


REMAND

In a January 2014 decision, the RO denied the appellant's application to reopen a previously denied claim of service connection for a left knee disorder, for accrued benefits purposes.  In November 2014, within one year of the RO's denial, the appellant filed a notice of disagreement.  Although such disagreement was received by VA nearly ten months ago, there has been no subsequent readjudication in the form of a statement of the case, nor other action or development by the RO.  Therefore the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant an appropriate statement of the case addressing the issue of whether new and material evidence has been received to reopen service connection for left knee disorder for accrued benefits purposes.  Advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects an appeal on this matter.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


